PER CURIAM:
Mark W. Ciaravella, appointed counsel for Edwin Vidal Torres in this direct appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In a pro se response to counsel’s motion to withdraw, Torres requests that counsel’s motion be denied or that new counsel be appointed to brief his appeal. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, Torres’s request for appointment of new counsel to brief his appeal is DENIED, and Torres’s convictions and sentences are AFFIRMED.